Name: Commission Regulation (EC) No 2057/2001 of 19 October 2001 on the opening of tariff quotas applicable to Community imports of certain processed agricultural products originating in Slovenia
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Europe;  foodstuff;  international trade
 Date Published: nan

 Avis juridique important|32001R2057Commission Regulation (EC) No 2057/2001 of 19 October 2001 on the opening of tariff quotas applicable to Community imports of certain processed agricultural products originating in Slovenia Official Journal L 277 , 20/10/2001 P. 0017 - 0018Commission Regulation (EC) No 2057/2001of 19 October 2001on the opening of tariff quotas applicable to Community imports of certain processed agricultural products originating in SloveniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 7(2) thereof,Having regard to Protocol 3 to the Agreement establishing an Association between the European Communities and their Member States of the one part, and the Republic of Slovenia of the other part(3), and in particular Articles 1 and 2 thereof,Whereas:(1) Protocol 3 to the Europe Agreement establishing an Association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia of the other part, has been supplemented by Association Council Decision No 5/2001 of 6 September 2001.(2) It is appropriate to open the annual quotas provided for in Annex I to Protocol 3. Whereas those annual quotas cannot be opened before 1 November 2001, it is appropriate to reduce them, for the year 2001, in proportion to the period which has already elapsed.(3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4), as last amended by Regulation (EC) No 993/2001(5), codifies the management of tariff quotas intended to be used in the chronological order of the dates of acceptance of declarations for release for free circulation.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The Community tariff quotas for goods originating in Slovenia, listed in the Annex to this Regulation, shall be opened annually from 1 January to 31 December. For the year 2001, the volume of the said quotas shall be reduced in proportion to the period which has already elapsed.Article 2The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308(a) to 308(c) of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 October 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 51, 26.2.1999, p. 3.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 141, 28.5.2001, p. 1.ANNEXPreferential tariff quotas for Community imports of goods originating in Slovenia>TABLE>